Title: To George Washington from James Wilson, 18 January 1777 [letter not found]
From: Wilson, James
To: Washington, George

Letter not found: from James Wilson, 18 Jan. 1777. In 1906 the American Book-Prices Current recorded the sale of Wilson’s autograph letter to GW with this description: “Carlisle, Jan. 18, 1777, to Gen. Washington. Recommending Col. [Ephraim] Blaine as a suitable person to prepare magazines of provisions in Pennsylvania” (ibid., vol. 12 [1906], 773). The letter was sold again in 1910 and 1941 (ibid., vol. 16 [1910], 890, and vol. 47 [1941], 484).